Exhibit 10.1

Execution Version

FORM OF SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”), dated as of January 3, 2014, is by
and among NewPage Holdings Inc., a Delaware corporation (the “Company”), Verso
Paper Corp., a Delaware corporation (“Parent”) and the undersigned stockholder
(the “Stockholder”) of the Company.

WHEREAS, Parent, Verso Merger Sub Inc., a Delaware corporation and an indirect
wholly owned subsidiary of Parent (“Merger Sub”) and the Company propose to
enter into an Agreement and Plan of Merger (as the same may be amended or
supplemented, the “Merger Agreement”, a copy of which is attached hereto as
Exhibit A; capitalized terms used but not defined herein shall have the meanings
set forth in the Merger Agreement), providing for the merger of Merger Sub with
and into the Company, with the Company continuing as the surviving corporation
of the merger and an indirect wholly owned subsidiary of Parent;

WHEREAS, the Stockholder owns the number of Shares set forth opposite the
Stockholder’s name on Schedule A hereto (such Shares, together with any other
capital stock of the Company, including New Shares, acquired by the Stockholder
after the date hereof and during the term of this Agreement, being collectively
referred to herein, with respect to the Stockholder, as the “Subject Shares”);
and

WHEREAS, as a condition to their willingness to enter into the Merger Agreement,
the Company, Parent and Merger Sub have requested that the Stockholder enter
into this Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Representations and Warranties of the Stockholder. The Stockholder
hereby represents and warrants to the Company and Parent, as of the date hereof
as follows:

(a) Authority; Execution and Delivery; Enforceability. The Stockholder is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized, and the execution and delivery by the
Stockholder of this Agreement and the performance of its obligations hereunder
and compliance with the terms hereof have been duly authorized by all necessary
action on the part of the Stockholder, its governing body, members and
shareholders, as applicable. The Stockholder has all requisite power and
authority to execute this Agreement and to consummate the transactions
contemplated hereby. The Stockholder has duly executed and delivered this
Agreement, and, assuming due authorization, execution and delivery by the
Company and Parent, this Agreement constitutes the valid and binding obligation
of the Stockholder, enforceable against the Stockholder in accordance with its
terms, except that such enforceability (A) may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other similar Laws
affecting creditors’ rights generally and (B) is subject to the rules governing
the availability of specific performance, injunctive relief or other equitable
remedies and general principles of equity, regardless of whether considered in a
proceeding in equity or at law. Any person executing this Agreement on behalf of
the Stockholder has full power and authority to execute and deliver this
Agreement on behalf of the Stockholder and to thereby bind the Stockholder. The
execution, delivery and performance of this Agreement by the Stockholder do not,
and the consummation of the transactions contemplated hereby and



--------------------------------------------------------------------------------

compliance with the terms hereof, will not conflict with, or result in any
violation of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of, or result in, termination, amendment,
cancelation or acceleration of any obligation or to loss of a material benefit
under, or to increased, additional, accelerated or guaranteed rights or
entitlements of any Person under, or result in the creation of any Liens upon
any of the Subject Shares under, (A) any provision of any Contract to which the
Stockholder is a party or by which any Subject Shares are bound, (B) any
organizational document of the Stockholder, or (C) subject to the filings and
other matters referred to in the next sentence, any Order or any Law applicable
to the Subject Shares. No consent, approval, order or authorization
(collectively, “Consent”) of, or registration, declaration or filing with, any
Governmental Entity or other Person, other than as may be required by the
Federal Energy Regulatory Commission (“FERC”), is required to be obtained or
made by or with respect to the Stockholder in connection with the execution,
delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby, other than as contemplated by the Merger
Agreement.

(b) The Subject Shares. The Stockholder is the record and beneficial owner of
the Subject Shares set forth opposite the Stockholder’s name on Schedule A
hereto, free and clear of any Liens. Schedule A also sets forth the aggregate
number of Shares owned by the Stockholder and its Affiliates as of the date of
this Agreement. Except as set forth on Schedule A, the Stockholder does not:
(i) own beneficially or of record, or have the right to acquire, any Shares or
any shares of capital stock or other equity interests or voting securities of
the Company, or any rights to acquire, or any securities that are convertible
into, any of the foregoing, (ii) have any other interest in any, or any rights
to acquire, or any securities that are convertible into, any Shares or any
shares of capital stock, other equity interests or voting securities of the
Company or (iii) have any voting rights with respect to any Shares, or any
shares of capital stock, or other equity interests or voting securities of the
Company, or any rights to acquire, or any securities that are convertible into,
any of the foregoing. The Stockholder has the sole right to vote the
Stockholder’s Subject Shares and has not given any proxies with respect to any
of the Subject Shares, and none of the Stockholder’s Subject Shares is subject
to any voting trust or other agreement, arrangement or restriction with respect
to the voting of the Subject Shares, except as contemplated by this Agreement.

SECTION 2. Representations and Warranties of Parent. Parent hereby represents
and warrants to the Company and the Stockholder as follows: Parent has all
requisite corporate power and authority to execute this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery by
Parent of this Agreement and consummation of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of Parent.
Parent has duly executed and delivered this Agreement, and, assuming due
authorization, execution and delivery by the Company and the Stockholder, this
Agreement constitutes the valid and binding obligation of Parent, enforceable
against Parent in accordance with its terms, except that such enforceability
(A) may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other similar Laws affecting creditors’ rights generally and
(B) is subject to the rules governing the availability of specific performance,
injunctive relief or other equitable remedies and general principles of equity,
regardless of whether considered in a proceeding in equity or at law. The
execution and delivery by Parent of this Agreement do not, and the consummation
of the transactions contemplated hereby and compliance with the terms

 

2



--------------------------------------------------------------------------------

hereof will not, conflict with, or result in any violation of, or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancelation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any Person under, or result in the creation of any
Liens upon any of the properties or assets of Parent under, the organizational
documents of Parent, any provision of any Contract to which Parent is a party or
by which any properties or assets of Parent are bound or, subject to the filings
and other matters referred to in the next sentence, any provision of any Order
or any Law applicable to Parent or the properties or assets of Parent. No
Consent of, or registration, declaration or filing with, any Governmental Entity
or other Person is required to be obtained or made by or with respect to Parent
in connection with the execution, delivery and performance of this Agreement or
the consummation of the transactions contemplated hereby, other than as
contemplated by the Merger Agreement.

SECTION 3. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Stockholder and Parent as follows: the Company
has all requisite corporate power and authority to execute this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery by
the Company of this Agreement and consummation of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company. The Company has duly executed and delivered this Agreement, and,
assuming due authorization, execution and delivery by the Stockholder and
Parent, this Agreement constitutes the valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except
that such enforceability (A) may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other similar Laws affecting
creditors’ rights generally and (B) is subject to the rules governing the
availability of specific performance, injunctive relief or other equitable
remedies and general principles of equity, regardless of whether considered in a
proceeding in equity or at law. The execution and delivery by the Company of
this Agreement do not, and the consummation of the transactions contemplated
hereby and compliance with the terms hereof will not, conflict with, or result
in any violation of, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancelation or acceleration
of any obligation or to loss of a material benefit under, or to increased,
additional, accelerated or guaranteed rights or entitlements of any Person
under, or result in the creation of any Liens upon any of the properties or
assets of the Company under, the organizational documents of the Company, any
provision of any Contract to which the Company is a party or by which any
properties or assets of the Company are bound or, subject to the filings and
other matters referred to in the next sentence, any provision of any Order or
any Law applicable to the Company or the properties or assets of the Company. No
Consent of, or registration, declaration or filing with, any Governmental Entity
or other Person is required to be obtained or made by or with respect to the
Company in connection with the execution, delivery and performance of this
Agreement or the consummation of the transactions contemplated hereby, other
than as contemplated by the Merger Agreement.

SECTION 4. Covenants of the Stockholder. The Stockholder covenants and agrees as
follows:

(a) Immediately after receiving the request of the Company and/or Parent,
following the effectiveness of the Form S-4, the Stockholder shall consent to
the adoption of the Merger Agreement by executing and delivering to the Company
and Parent the stockholder

 

3



--------------------------------------------------------------------------------

consent in the form attached as Exhibit B hereto and the Stockholder shall not
thereafter revoke, withdraw or repudiate such executed consent. Such written
consent shall be coupled with an interest and, following receipt of sufficient
consents to satisfy the condition set forth in Section 6.1(a) of the Merger
Agreement, shall be irrevocable, except as set forth in Section 5 below.

(b) At any meeting of the stockholders of the Company, or at any postponement or
adjournment thereof, called to seek the affirmative vote of the holders of the
outstanding Shares to adopt the Merger Agreement or in any other circumstances
upon which a vote, consent or other approval with respect to the Merger
Agreement, the Merger or the other transactions contemplated by the Merger
Agreement is sought, the Stockholder shall vote (or cause to be voted) the
Subject Shares in favor of the foregoing.

(c) Any vote required to be cast or consent required to be executed pursuant to
this Section 4 shall be cast (or consent shall be given) by the Stockholder in
accordance with such procedures relating thereto so as to ensure that it is duly
counted, including for purposes of determining whether a quorum is present.

(d) At any meeting of stockholders of the Company or at any postponement or
adjournment thereof or in any other circumstances upon which the Stockholder’s
vote, consent or other approval (including by written consent) is sought, the
Stockholder shall vote (or cause to be voted) the Subject Shares against and
withhold consent with respect to (i) any merger agreement or merger (other than
the Merger Agreement and the Merger), consolidation, combination, sale of
substantial assets, tender offer, reorganization, recapitalization, dissolution,
liquidation or winding up of or by the Company, (ii) any Alternative
Transaction, and (iii) any other action, agreement or transaction that would
reasonably be expected to result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company contained in the
Merger Agreement or of the Stockholder contained in this Agreement or that would
impede, interfere or be inconsistent with, delay, postpone, discourage,
frustrate the purposes of, or adversely affect the timely consummation the
Merger. The Stockholder shall not commit or agree to take any action
inconsistent with the foregoing that would be effective prior to any termination
of this Agreement.

(e) Prior to the time the Company Stockholder Approval is received, other than
this Agreement, the Stockholder shall not (i) sell, transfer, exchange, assign,
or tender or dispose of (including by gift) (collectively, “Transfer”), or enter
into any Contract with respect to the Transfer of, any Subject Shares to any
Person or any rights to acquire any securities or equity interests of the
Company to any Person other than pursuant to the Merger Agreement or (ii) grant
any proxies (other than any proxy to adopt the Merger Agreement at, or adjourn,
the Company Stockholders Meeting or any proxy granted (that is unrelated to the
Merger Agreement and the transactions contemplated thereby) in connection with
the taking of any action that would not be reasonably likely to materially delay
or prevent the consummation of the transactions contemplated by the Merger
Agreement) or enter into any voting trust or other similar agreement or
arrangement, whether by proxy, voting agreement or otherwise, with respect to
any Subject Shares or any rights to acquire any securities or equity interests
of the Company and shall not commit or agree to take any of the foregoing
actions. Notwithstanding anything to the contrary set forth herein, the
Stockholder may Transfer the Subject Shares to any Person so long as (i)

 

4



--------------------------------------------------------------------------------

such Person agrees in writing to be bound by the terms of this Agreement with
respect to such Subject Shares by executing the joinder agreement attached
hereto as Exhibit C and (ii) such Transfer, together with any other Transfers by
such Stockholder, would not subject to the Transaction to any additional FERC or
other regulatory approval requirements. Notwithstanding any such Transfers, and
for the avoidance of doubt, the Stockholder shall continue to be bound by the
covenants and agreements set forth in Section 4(i) for so long as such
Stockholder owns Verso Junior Notes.

(f) The Stockholder hereby (i) waives, and agrees not to exercise or assert, any
appraisal rights under Section 262 of the DGCL in connection with the Merger and
(ii) agrees not to commence or join in, and agrees to take all actions necessary
to opt out of any class in any class action with respect to, any claim,
derivative or otherwise, against Parent, Merger Sub, the Company or any of their
respective successors or directors (A) challenging the validity of, or seeking
to enjoin the operation of, any provision of this Agreement or (B) alleging a
breach of any fiduciary duty of any Person in connection with the evaluation,
negotiation or entry into the Merger Agreement.

(g) The Stockholder hereby agrees that, in the event (i) of any stock dividend,
stock split, recapitalization, reclassification, combination or exchange of
shares of capital stock of the Company of, or affecting, the Subject Shares,
(ii) that the Stockholder purchases or otherwise acquires beneficial ownership
of or an interest in any shares of capital stock of the Company after the
execution of this Agreement (including by conversion) or (iii) that the
Stockholder voluntarily acquires the right to vote or share in the voting of any
shares of capital stock of the Company other than the Subject Shares
(collectively, the “New Shares”), the Stockholder shall deliver promptly to
Parent written notice of its acquisition of New Shares which notice shall state
the number of New Shares so acquired. The Stockholder agrees that any New Shares
acquired or purchased by the Stockholder shall be subject to the terms of this
Agreement, including the representations and warranties set forth in Section 1,
and shall constitute Subject Shares to the same extent as if those New Shares
were owned by the Stockholder on the date of this Agreement.

(h) The Stockholder agrees that it will not, and will not authorize, permit or
cause its officers, directors, employees or Representatives to, directly or
indirectly, take any action to solicit, encourage, initiate or engage in
discussions or negotiations with, or provide any information to or enter into
any agreement with any Person or facilitate, any inquiries or submission of
proposals or offers from any person (other than Parent, Merger Sub and/or their
respective Affiliates) concerning any Alternative Transaction (other than the
Merger), or resolve, agree or propose to take any such action. The Stockholder
shall, and shall, if applicable, cause each of its controlled Affiliates to
cease and cause to be terminated any existing activities, discussions or
negotiations by the Stockholder, any controlled Affiliate of the Stockholder or
any Representative of the Stockholder or its controlled Affiliates with any
Persons (other than Parent, Merger Sub and the Company) conducted heretofore
with respect to any Alternative Transaction; provided, that the foregoing
restriction shall not apply to any Affiliate of the Stockholder party hereto
that is primarily engaged in the business of providing investment banking and/or
financial advisory services to third parties that (I) has not been provided with
material non-public information regarding the transactions contemplated by the
Merger Agreement or (II) is not

 

5



--------------------------------------------------------------------------------

acting on behalf of a Person that has been provided with any such material
non-public information. Notwithstanding the foregoing, the Stockholder may
respond to any unsolicited proposal regarding an Alternative Transaction by
indicating that the Company is subject to a definitive agreement regarding a
transaction and is unable to provide any information related to the Company or
any of its Affiliates or entertain any proposals or offers or engage in any
negotiations or discussions concerning an Alternative Transaction for as long as
this Agreement remains in effect. The Stockholder shall promptly notify Parent
(but in no case later than two (2) Business Days after receipt) of the receipt
of any proposal for any Alternative Transaction or any inquiry, offer or request
for information with respect to, or that could reasonably be expected to result
in, an Alternative Transaction, or any discussions or negotiations sought to be
initiated or continued with the Stockholder, any of its Subsidiaries or any of
its Representatives concerning an Alternative Transaction, indicating, in each
case, the identity of the Person or group making such Alternative Transaction
proposal, inquiry, offer or request for information and a copy of any
Alternative Transaction proposal, inquiry, offer or request made in writing and
the material terms and conditions of an Alternative Transaction proposal,
inquiry, offer or request not made in writing, and thereafter shall keep Parent
informed in reasonable detail, on a prompt basis (and, in any event, within two
(2) Business Days of the Stockholder’s or its Representatives’ knowledge of any
such event), of any material developments or modifications to the terms of any
such Alternative Transaction proposal, inquiry, offer or request (including
copies of any documents) and the status thereof. The Stockholder shall not issue
any press release or make any other public statement with respect to the Merger.

(i) The Stockholder agrees that it will (i) tender any and all Verso Junior
Notes owned by the Stockholder and/or any of its controlled Affiliates in the
Exchange Offers, (ii) provide its consent to the transactions contemplated by
the Consent Solicitations and (iii) use its, his or her reasonable best efforts
to take, or cause to be taken, any and all actions and will do, or cause to be
done, all things necessary and advisable, in each case as requested by Parent,
in furtherance of the consummation of the Exchange Offers and Consent
Solicitations.

(j) The Stockholder agrees that during the term of this Agreement it will not
enter into a transaction or series of related transactions that would reasonably
be expected to increase the aggregate ownership of Subject Shares owned by the
Stockholder to a number that, combined with the number of Shares owned by its
Affiliates, but for such transaction or series of related transactions, would
result in a new requirement for the Stockholder to obtain FERC approval in
connection with the Merger.

SECTION 5. Termination. This Agreement shall terminate upon the earliest of
(i) the Effective Time, (ii) the termination of the Merger Agreement, and
(iii) any written modification, written waiver or written amendment to the
Merger Agreement that, on more than a de minimis basis, reduces the amount,
changes the form or otherwise adversely affects the consideration payable to
stockholders of the Company pursuant to the Merger Agreement as in effect on the
date hereof, without the prior written approval of the Stockholder. No party
hereto shall be relieved from any liability for any willful and material breach
of this Agreement prior to any such termination.

SECTION 6. Additional Matters. The Stockholder shall, from time to time, execute
and deliver, or cause to be executed and delivered, such additional or further
consents, documents and other instruments as the Company or Parent may
reasonably request for the purpose of effectively carrying out the transactions
contemplated by this Agreement.

 

6



--------------------------------------------------------------------------------

SECTION 7. General Provisions.

(a) Amendments. Subject to applicable Law, including the DGCL, this Agreement
may be amended or modified only by a written agreement executed and delivered by
the parties hereto. This Agreement may not be modified or amended except as
provided in the immediately preceding sentence and any amendment by any party
hereto effected in a manner which does not comply with this Section 7(a) shall
be void.

(b) Notices. Any notice required to be given hereunder shall be sufficient if in
writing, and sent by facsimile transmission (provided that any notice received
by facsimile transmission or otherwise at the addressee’s location on any
non-Business Day or any Business Day after 5:00 p.m. (addressee’s local time)
shall be deemed to have been received at 9:00 a.m. (addressee’s local time) on
the next business day), by reliable overnight delivery service (with proof of
service) or hand delivery, addressed as follows:

To Parent:

Verso Paper Corp.

6775 Lenox Center Court, Suite 400

Memphis, TN 38115-4436

Attention: David J. Paterson and Peter H. Kesser

Facsimile: (901) 369-4228

with copies to (which shall not constitute notice) to:

Apollo Global Management

9 West 57th Street, 43rd Floor

New York, NY 10019

Facsimile: (212) 515-3288

Attention: Scott Kleinman and General Counsel

Kirkland & Ellis LLP

601 Lexington Avenue

New York, NY 10022

Attention: Taurie M. Zeitzer

    Joshua Kogan

Facsimile: (212) 446-6460

E-mail: taurie.zeitzer@kirkland.com

joshua.kogan@kirkland.com

 

7



--------------------------------------------------------------------------------

To the Company:

NewPage Holdings Inc.

8540 Gander Creek Drive

Miamisburg, OH 45342

Facsimile: (937) 242-9324

Attention: General Counsel

with copies to (which shall not constitute notice) to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004-2498

Facsimile: (212) 558-3588

Attention: Joseph Frumkin and Melissa Sawyer

To Stockholder:

To the address and contact information listed next to the Stockholder’s name on
Schedule A.

or to such other address as the party to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.

(c) Other Definitional and Interpretative Provisions. The term “this Agreement”
means this Agreement together with all schedules and annexes hereto, as the same
may from time to time be amended, modified, supplemented or restated in
accordance with the terms hereof. The headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement. No party to this Agreement, nor its respective
counsel, shall be deemed the drafter of this Agreement for purposes of
construing the provisions hereof, and all provisions of this Agreement shall be
construed according to their fair meaning and not strictly for or against any
party hereto. Unless otherwise indicated to the contrary herein by the context
or use thereof: (a) the words “herein”, “hereto”, “hereof” and words of similar
import refer to this Agreement as a whole, including, without limitation, the
Schedules, and not to any particular section, subsection, paragraph,
subparagraph or clause contained in this Agreement; (b) masculine gender shall
also include the feminine and neutral genders, and vice versa; (c) words
importing the singular shall also include the plural, and vice versa; (d) the
words “including” and “such as” and words of similar import when used in this
Agreement shall mean “including, without limitation”; (e) all references to any
period of days shall be deemed to be to the relevant number of calendar days
unless otherwise specified; (f) the word “will” shall be construed to have the
same meaning as the word “shall”; (g) the word “or” shall not be exclusive;
(h) the word “extent” in the phrase “to the extent” shall mean the degree to
which a subject or other thing extends, and such phrase shall not mean simply
“if”; (i) unless a contrary intent is apparent, any Contract, instrument or Law
defined or referred to herein or in any Contract, instrument or Law that is
referred to herein means such Contract, instrument or Law as from time to time
amended, modified or supplemented, including (in the case of Contracts or
instruments) by waiver or consent and (in the case of Law) by succession of

 

8



--------------------------------------------------------------------------------

comparable successor Law and references to all attachments thereto and
instruments incorporated therein; (j) references to a Person are also to its
permitted successors and assigns; and (k) all references herein to “$” or
dollars shall refer to United States dollars, unless otherwise specified.

(d) Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, such provision shall be interpreted to be only as broad as is
enforceable.

(e) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or scanned pages shall be
effective as delivery of a manually executed counterpart to this Agreement.

(f) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the Law of any jurisdiction other than the State of Delaware. In addition, each
of the parties hereto irrevocably agrees that any legal action or proceeding
with respect to this Agreement and the rights and obligations arising hereunder,
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder brought by the other party
hereto or its successors or assigns, shall be brought and determined exclusively
in the Chosen Courts. Each of the parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the aforesaid courts.

(g) Entire Agreement; Assignment. This Agreement (including the schedules and
annexes to this Agreement) constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all other prior
agreements and understandings, both written and oral, among such parties with
respect to the subject matter hereof. This Agreement shall not be assigned by
any Stockholder (whether by operation of Law or otherwise) without the prior
written consent of Parent.

(h) Parties in Interest. This Agreement shall be binding upon and, inure solely
to the benefit of each party hereto and its successors and permitted assigns and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other Person any rights, benefits or remedies of any nature whatsoever
under or by reason of this Agreement.

 

9



--------------------------------------------------------------------------------

(i) Remedies. The parties hereto agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with the terms
hereof and that the parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement or to enforce specifically the performance of
the terms and provisions hereof in the Chosen Courts in addition to any other
remedy to which they are entitled at law or in equity. Any requirements for the
securing or posting of any bond with such remedy are hereby waived.

(j) Limitation of Liability. The Stockholder shall not be liable, directly or
indirectly, for any losses arising out of this Agreement, other than losses that
have directly resulted from the Stockholder’s willful and material breach of
this Agreement; provided, however, that the aggregate liability of all
stockholders of the Company, collectively, to Parent and its Affiliates for
money damages arising out of this Agreement and any other support agreement that
a stockholder of the Company is a party to in connection with the transactions
contemplated by the Merger Agreement, shall not exceed under any circumstances
$27,000,000 in the aggregate netted against any money damages paid by any
stockholders of the Company or the Company or its Subsidiaries to Parent or its
Affiliates for losses arising out of this Agreement, any other support agreement
that a stockholder of the Company is a party to in connection with the
transactions contemplated by the Merger Agreement, or the Merger Agreement
(together with any Company Termination Fee).

(k) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES IN RESPECT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR
OTHERWISE. EACH PARTY HEREBY FURTHER AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY AND THAT THE PARTIES MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY. EACH PARTY HERETO MAKES THIS WAIVER VOLUNTARILY AND SUCH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS CONTAINED IN THIS SECTION 7(k).

(l) Expenses. All fees, costs and expenses (including all legal, accounting,
broker, finder or investment banker fees) incurred in connection with this
Agreement and the transactions contemplated hereby are to be paid by the party
incurring such fees, costs and expenses.

[Signatures are on the following page(s)]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly executed this Agreement, all as of the
date first written above.

 

Verso Paper Corp. By:    /s/ David Paterson Name: David Paterson Title:
President and Chief Executive Officer NewPage Holdings Inc. By:   /s/ Mark
Angelson Name: Mark Angelson Title: Chairman



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has duly executed this Agreement, all as of the
date first written above.

 

STOCKHOLDER By:     